,.,-.
                                                                             838




             OFFICE   Of   THE   Al-l-ORNEY   GENERAL   OF   TEXAS

                                     AUSTIN




kar        SW:



         ThLa will bo in refare
W, 1941, rwusstlng the apini
followlag~mtteri



       the maohlnea.lz




                                       I Bh3r. tocm to ‘mtsldero
                                       ub hooae is 80 wrunged
                              hey 6~ desire; the wohines
                            an tbst ctmngers wha play the
                            Courre ir&bt alecrplay tbc abohintta
                             the looker room to pay for th*Ir
       ggra4n    fem.*
          yhlle the maehinsa cre not deaorlbod,   we proceed upon
the osauai~tionXhat  they do not dltier from thn oommon vm-iety
0r alot mohlne  derlos or the Hyng-arf” variety.       tsl~ere
                                                    5i’e
your onininn Is eminsntly oorrect thnt ti2eomration and mo~in-
trnmoa ol’ auoh mschlnse by en incar-iomted.  country club 18
illegal.
      Ronarnble      A. J. %rmub Jr.,   Page 2


                -JOT are rpeolfIoellybranded am gambling Ucrloer
      ln Artlale 619 of the Penal Code. Artiole 631 maker it un-
      lawful for an7 prrr~n knavingly to no&In In a place where
      they crc exhI~~te&   Artlole 634 deol,ares that they are
      agelnrt ~~8110 palioy en4 em e publio auleanos.    Itoreover,
      slot meohlns8 hate been held to constltate llotteries’ such
      aa me prohIbIted  by the Constitutionand Penal Code of this
      stmte. Berry v. State 39 Tax. Cr. Re     240, 45 9.X. 571;
      f)endergartv. State (Ct. Or. AQQ. 18997’57 S.V. 850: HIghtOwer
      v. Stete, 124 tex. Cr. Rep. 24ij 61 S.Y. (2d) 618.
               ‘?heaetrataot that there gambling 6evloes are
      aelntelnd by en u aruorateasountryg&& dose not ohange
      the result. Artlole 4664 of Vernon’s Anaoteted Civil Statute8
      dealare that,
                     ItAny * * . oountry crlubl
                                           l + where persons
             rssort for the pwyors of gambling * + * is hsre-
             by deolerSd     to be a oommqn nulsenoe.   l   * **
                In Opinion go,.WXSM,  we advI6ed tho,6eoreteryof
      State thda oorvoretloaCOI@ not be formed for the purpose
      of afiordlng Its members an’opportunityto play a t
                                                       lgemea*
      qrohlbIte4by the Penal Code.
                In Opinion lo.   O-1145 we held that the Oorparete
      veil lffor4eU no pmteotlon     to a ooimtry olub operating  an
      *open saloon* In violation of the Conrtitutlonand TOXWB
      Liquor Control Aot.
                  Thea. rules are preoisely ap+iaable here. It oen
      not   b.0gelnsald the9 OIW penal lava aMat g@&&g       and a-
      saJx!lm-.              u     gambling oecure  is uaually of na oon-
      sequence.    For example; we iin& the Court In Soott t. State,
      69 Tax. Cr. Rev. 616, 166 9.u. 226, aaylng:

                     *To bet at A gmas of dice    I8 W&iwful       wherever
             the    game ocoure.*

                Ve note that    your brief’cites our Oplnlon Ho. 0-2683,
i ’   There wa held thet und,era arlninal stat&e prahlblting oertaln
 .    aotr by *any vb r 80n, l a oarporstloncould not be rlned or Im-
      >rlaonsd, oItIng Judge Lynch fnt. 6001 & Publishing Co. v. State,
      84 Tex. Cr. Rm. 45Qi 203 5.V. 526; Overt v. State, 97 Tex. Cr.
      Rep. 202..260 9.K 656; end 12 Ten. Jur. 271. Rowever, we there
                                                                       .;. .-..
                                                                                  840

            Honorable A. J. Bryan, Jr., page 3


            pointed out that InQIrlduals,offlcere and agents of the
            cor?oratIon,adnnectedwith the illegal aot might be prore-
            cuted. ~%nwot(r, thlr holding wuld In no way restore lcgel-
            Ity to nor ~prevent the sun?ressIonof archinsa vhlch are
            sm     gambling Bevloea and are exhibited   for that nurpore.
            Many romedie exist for their supwension.:
                       Under Artlola 637 of the Penal Code the may be
            destroyed by order of oourt. Roberts v. Ooscett vTCA 1938)
            69 9.X. (2d) 507 and Koore v. Alame (TCA 1925) 91 S.W. (26)
            447 bold that  no one o~n~oeeeae prooerty rIghta In E slot
            msohlae; and in the latttr case it vas he14 that a sheriff
            hp.8the right to sieve slot msohlner without 8 warrant, 80
            long aa he aote ur)onnrobable oauee and doea not commit trer-
            nasa In gaining entrance to the qremlrar. Rote, houever,
            that the reoeirtonto of Cal'lison  I. State (TCA 1940) 146 6.W.
            (2U) 468,  requires that they be exhlblted for the purpose of
            gaming.

                      State P. Fnretrs Loan and Tru6t Co., 01 Tex. S30,
            17 3.i. 60, State v. Jockey Club, 98 9.%. 642, Alamo Club
            v. State, 147 %5.X.639, and City of Kink v. Grlfllth Amuse-
            ment Co. (Sup. 19361 100 9.X. (ea) 695, a8 examples, are all
            case, reoognlclngthe duty of the State to Instituteforfeiture
            proceedingaagelnst tboee eorpcrGIonr mI,eusingthe corvorate
            franchiseby vlolatlng the crlninal law.
                      Flnally you firereferred to Mtlole 4067 of Vernon’s
            Annotated Civil Statuter,providing:

        ;
                      .The hebltual use, notual, threatened or aootes-
                 elated of any prewises; place or building or qart
                 thereof. for any of the follouln;iurea shall be
        1
                 enJolned at the suit of tither t!w State or any
                 cltlren thereof:
                      "(1) For gaming or kcsplng or exhlbltlng
                 gamer prohibitedby IN..*,
                      Tn'Statev. Ftabl:and i?owleyUnited (TCA, 1938) 116
i       ’   S.W. (Ed) 917 end Robb and Rowley United, Inc. v. State (TCA
    w       19%) 127 9.W. (2d) 221, the Court held that lotteries we
            a er3eolesof gaming and nulaance~rhlchWe Stn,teIs authorized
            to &press by InJunctionunflerkrtlole 4607 of ths &vised
            Clvll Ststutee, snd our ODinion Ea. 3-2290 Is in accordance
            with thin rule. Carta.lnly, if lotteries are a sneciesrf
Ronorable A. J. Bryan, Jr.. page 4


m      ubioh the State la suthorlaed to rupprera by InJunotIon
under Artlole 466T.n fortlo~ the State lsaymuppresr slot aaoh-
Ines, mpa    gambling dtvloes. We eo held in Opinion Ho. o-2052.
          To rsiktr,    lt la our opinion rnd you are advised
that riot maahiner are gambling detlcee m   ,p4. They may
not legally be operated and maintained by an Inaorporatedcoun-
try olub. and the State ir autborl?ed to suooram their main-
tenanaa.
                                        Very truly your0
                                     ATTORKEX OlCWUL OP TEXAS



JDStJr                                              Aaslstant